Citation Nr: 1031864	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to payment of non-service-connected disability 
pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The appellant's DD Form 214 shows that he enlisted in the U.S. 
Army National Guard and was ordered to serve on his initial 
period of active duty for training (ACDUTRA) from October 1963 to 
April 1964, for a total of six months and zero days, before being 
returned to the Army National Guard of Arizona to complete his 
remaining service obligation of seven years and four months.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The record reflects that the appellant served only on active duty 
for training, and not active duty (AD).  It therefore appears 
that he does not qualify as a veteran for the purpose of 
eligibility for VA benefits under the law.  See 38 U.S.C.A. § 
101(2), (21), (24); 38 C.F.R. § 3.6(a), (d), defining active 
military service required for status as a veteran.  See also 38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3), specifying that full-
time duty performed for training purposes by members of the 
National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 
504, or 505, is ACDUTRA.  The Board will refer to the appellant 
as "the Veteran" herein, since the RO has done so throughout 
this claim and appeal.

On his VA Form 9, the Veteran requested a hearing before the 
Board at the RO.  The hearing was scheduled for December 2, 2009, 
at the Phoenix RO.  However, the Veteran did not report for the 
hearing, and no request for postponement was received and granted 
prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a 
veteran fails to appear for a scheduled hearing and no request 
for postponement is received, the claim is processed as though 
the request for hearing had been withdrawn.  Therefore, this case 
will be processed as though the request for a hearing was 
withdrawn, and the Board can now proceed to appellate review.  
See 38 C.F.R. § 20.702(d). 



FINDINGS OF FACT

The Veteran served on ACDUTRA from October 1963 to April 1964, 
with no AD and no service in Vietnam.


CONCLUSION OF LAW

The Veteran's period of ACDUTRA during peacetime does not meet 
the basic eligibility requirements for entitlement to non-
service-connected disability pension benefits.  38 U.S.C.A. §§ 
101(29), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

The U.S. Court of Appeals for Veterans Claims, quoting from the 
legislative history of the VCAA, has noted the "futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim. . . 
.  Therefore, if a veteran with only peacetime service sought 
pension, no level of assistance would help the veteran prove the 
claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
Court has also held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to-assist 
nor the duty-to-notify provisions of the VCAA are implicated.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
appellant's claim. 


II.  Entitlement to Pension

A.  Applicable Law

Under the provisions of 38 U.S.C.A. § 1521, pension is available 
to a veteran who served for 90 days or more during a period of 
war and who is age 65 or older or is permanently and totally 
disabled due to non-service connected disabilities that are not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.3(a)(3) (2009).  

For the purpose of determining whether a veteran had active 
service during wartime, the law recognizes as Vietnam era wartime 
service the period from February 28, 1961, to May 7, 1975, for 
veterans who served in the Republic of Vietnam during that time 
period; and from August 5, 1964, to May 7, 1975, for all other 
veterans of the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2.

As defined by law, "service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served therein) requires that an 
individual actually have been present within the boundaries of 
that country.  VAOPGCPREC 27-97.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
service in Vietnam, a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep water 
Navy vessel in waters off the shore of the Vietnam coast, without 
proof of actual duty or visitation in that country, does not 
constitute service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29).  Similarly, in another precedent opinion, the 
VA General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  VAOPGCPREC 7-93.  Again, a showing of 
actual duty or visitation in the Republic of Vietnam is required 
to establish qualifying service in Vietnam.


In this regard, the U.S. Court of Appeals for the Federal Circuit 
has held that service on a vessel off the coast of Vietnam does 
not qualify as service in Vietnam, and the Supreme Court declined 
further review of the matter.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, Haas v. Peake, 129 S.Ct. 1002 (2009).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis
 
In this case, the Veteran's DD Form 214 shows that he served on 
ACDUTRA in the U.S. Army National Guard from October 1963 to 
April 1964.  No foreign or sea service is listed on the form.  He 
was released from that initial term of training and returned to 
State control as a member of the Army National Guard of Arizona 
to complete his remaining service obligation of seven years and 
four months.  

On his application for pension benefits, VA Form 21-526, the 
Veteran wrote that he had served in the National Guard from April 
1964 to August 1971.  

The claims file also contains a letter from T.S.S. to J.H. of the 
U.S. House of Representatives, in which T.S.S. states that he had 
hired the Veteran as a construction foreman.  The letter states 
that the Veteran had served in the military for 20 years and 
never received his official discharge, as immigration officials 
took his identification card from Fort Huachuca, Arizona, and 
would not return it.  T.S.S. further averred that the Veteran had 
enlisted in the National Guard in 1962 and served on active duty 
in the National Guard from October 1963 to 1968, when he joined 
the Regular Army.  He served at Fort Ord, Hunter Leget, Fort 
Huachuca, Fort Bliss, Fort Ord, and then he was shipped to 
Vietnam from Fort Ord, where he served for 13 months in 1973 and 
1974.  He was discharged in October 1983 at Fort Huachuca.  In 
sum, this statement indicated that the Veteran had served six 
years of active duty in the National Guard and 14 years in the 
Regular Army, with 13 months in Vietnam.  No supportive documents 
accompanied these assertions.

At the RO's request, the National Personnel Records Center (NPRC) 
conducted a search of the Veteran's records and stated that no 
Vietnam service was found in the Veteran's file, and no active 
duty service was found other than activity duty for training 
(ACDUTRA) or National Guard service after 1964.  The NPRC also 
confirmed the Veteran's service dates as listed on his DD Form 
214.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a finding of entitlement to payment of non-
service-connected disability pension benefits.  Namely, 
qualifying wartime service has not been shown.  With all due 
respect for the statement of T.S.S., above, it appears he may 
have misunderstood the Veteran's description of his career in the 
National Guard as somehow denoting active military service, as 
opposed to the ACDUTRA verified by the NPRC.

As stated above, the law recognizes as Vietnam era wartime 
service the period from February 28, 1961, to May 7, 1975, for 
veterans who served in the Republic of Vietnam during that time 
period; and from August 5, 1964, to May 7, 1975, for all other 
veterans of the Vietnam era.  The Veteran's DD Form 214 shows 
ACDUTRA from October 1963 to April 1964, with no foreign service, 
and the NPRC found no record of service in Vietnam or active duty 
after April 1964.  Thus, the first requirement for entitlement to 
payment of pension benefits under 38 U.S.C.A. § 1521 - qualifying 
wartime service - has not been met.  

For these reasons, the Board finds that the Veteran does not meet 
the basic eligibility requirements for non-service-connected 
pension benefits, due to non-qualifying service for that specific 
benefits program.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.  
Accordingly, entitlement to pension is not warranted, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 




ORDER

Basic eligibility for non-service-connected disability pension 
benefits is not established, and the appeal is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


